Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 10, 2020 has been entered. 
This action is a non-final action on the merits in response to the application filed on 03/10/2020.
Claims 1, 3-7, 9-10, 14-16 and 18-27 have been amended. Claims 2 and 8 have been cancelled. Therefore, Claims 1, 3-7 and 9-27 are currently pending.
Note, Examiner Renae Feacher has been assigned to this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicants remarks have been considered.
In the remarks Applicant argues,” Since the present claims cannot practically be performed in the mind, then the present claims do not recite an abstract idea under step 2A-prong 1.” (pg. 16)
Examiner respectfully disagrees. The claims are directed to Mental Processes 
Further, based on the October 2019 SME, “Claims can recite a mental process even if they are claimed as being performed on a computer,” (pg. 8). Here, steps such as accessing information and making determinations can be performed using generic computer components (e.g. a server). The generic computer components are merely used to automate mental process steps.

Applicant argues, “The FOA does not properly describe, with sufficient clarity, the Examiner's consideration of all additional elements recited by the previously presented claims when determining whether the additional elements (or combination of elements) is integrated into a practical application,” (pgs. 17-18)
	Examiner notes that the 35 U.S.C. 101 rejection has been updated based on the amended claims. See updated rejection below.

Applicant argues, “The presently amended claims do not merely amount to "data gathering and outputting" because it adds a meaningful limitation to the process of determining a recommended mode of transportation.” (pg. 19)
  
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a mobile device, a server, non-transitory CRM, etc.). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

Applicant argues, “Because the present claims recite an inventive solution, as well as the technological steps that are undertaken and the technologies used to implement the inventive solution, to overcome the stated problems identified in originally filed specification, the claims include "significantly more" than the alleged abstract idea under 
	Examiner notes that the Specification does not appear to identify a particular problem nor has Applicant specifically a problem. The Specification indicates that,”…an individual may prefer a certain mode of transportation depending on certain characteristics…and/or may prefer a different mode of transportation”(see ¶0003). This indicates more of a business problem of providing users with a menu to determine a mode of transportation not related to an inventive solution. 

Applicant argues, “Therefore, San Filippo does not disclose "determine a recommended MOT for the future appointment based on classifications of MOTs and one or more other characteristics of one or more previous trips made by the user or made by the mobile device," (pg. 23)
	Examiner respectfully disagrees. San Filippo discloses,” … stored transit history data for a particular user may indicate that the user usually walks from home to work, based on stored location data and transit times for moving from home to work. If the distance from home to work is 2 miles, then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions,” (Spec see ¶0187). This demonstrates a classification of a walking MOT where MOTs with similar characteristics are classified (refer to Spec see ¶0045, multiple trips with similar characteristics). Similarly, a user’s history related location and velocity may be used to determine what travel mode to recommend where a recommendation of an MOT is based on achieving a similar velocity. Therefore, San Filippo does teach and suggest the limitation. 


Applicant argues, “nothing in the cited portions of San Filippo disclose using a combination of state information of the mobile device to request a recommendation of an MOT for the user to travel to a location of the future appointment based on the current state information.” (pg. 24)
	Examiner respectfully disagrees. San Filippo discloses a client requesting a trip which causes one to be generated or reuse an previous trip configuration with the user’s current location (see ¶0051-¶0052). If client’s request is a recent trip the planner will choose an appropriate travel mode (see ¶0053). Further, in San Filippo location data is pushed from the user’s mobile computing device and used to predict future locations of the user. Therefore, San Filippo does teach and suggest this limitation.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 16, 17 and 22-25 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


The following have insufficient antecedent basis issues. Appropriate correction is required.
Claim 1 recites, “ the device” at line 5. Claims 3-9 are rejected based on their dependency on claim 1.
Claim 4 recites, “future destination” at line 4 and “ the destination” at line 7. Claim 6 is rejected based on its dependency on claim 4.
Claim 6 recites, “the device” at line 3. 
Claim 22 recites, “the changed user state” at line 14. Claims 23-25 are rejected based on the dependency on claim 22. Claims 23-26 are rejected based on their dependency on Claim 22.

Claim 4 recites, “…an indication of recommended MOT to the destination, the indication of the recommended MOT…” at lines 7-8. Is this the same recommended MOT as in claim 1 or is it now associated with a particular destination? For purposes of Examination, Examiner interprets this as the same referenced recommended MOT as in claim 1. Claim 6 is rejected based on its dependency on claim 4.
Claim 16 recites, “ determine convenience of public transportation” a line 4. There is no indication in the claim as to how one of ordinary skill would determine “convenience”. Further, the term “convenience” is a broad term and it is difficult to ascertain the metes and bounds of the limitation. Claim 17 is rejected based on it’s dependency on Claim 16. Claim 25 is rejected under the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 and  9-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
in response to a detected change in a combination of the state information, determine a future appointment for the user based on the accessed state information 
determine a recommended MOT for the future appointment based on classifications of MOTs and one or more other characteristics of one or more previous trips made by the user or made by the mobile device, 
The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a server and mobile device). For example, determining a future appointment based on state information and determining a recommended MOT involves analyzing/evaluation of data which can be performed in the human mind or with a pen and paper. Claim 10 recites determining a starting location for a future trip, determining a characteristic associate with the future trip and identifying a classification (e.g. analysis/evaluation) which demonstrate Mental Processes. Claim 18 recites determining a visitation routine of a user and a mobility pattern. Claim 22 recites 
The dependent claims encompass the same abstract ideas. Claim 3 is directed to determining a software app for recommending an MOT, Claim 4 is directed to a recommendation trigger, Claim 5 is directed to a map or navigation app, Claim 6 is directed to determining a current location, Claim 7 is directed to determining travel time and Claim 9 is directed to determining a visitation routine. Claims 11-14 are directed to characteristics, Claim 15 is directed travel time and Claims 16-17 is directed to obtaining public transportation. Claim 19 is directed to notification including an application, Claim 20 is directed to sensor data. Claim 21 is directed to arrival times. Claims 23-24 are directed to arrival/time times, Claim 25 is directed to obtaining public transportation information. The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exception is not integrated into a practical application. Claims 1 and 26 recites the additional elements of a mobile device comprising communication circuitry to communicate with a server and processor circuitry to perform the accessing state information, detection a change in a combination of state information, determining a future appointment, requesting a recommendation of an MOT, determining a 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a mobile device, a server, non-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system elements (e.g. a mobile device, a server, non-transitory CRM, etc.)  are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Steps such as accessing, receiving, transmitting and determining are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (Spec see ¶0021 and ¶0120), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited 

	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1, 3-7 and 9-27 claim are not patent eligible.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 




Claim(s) 1,3-7, 9-14, 16-24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by San Filippo et al. (US 2014/0278086).
Claim 1:
San Filippo discloses:
A mobile device for use in predictively recommending a mode of transportation (MOT), the mobile device comprising: communication circuitry to communicate with a server; processor circuitry communicatively coupled with the communication circuitry, the processor circuitry to operate a user interface to interact with a user of the device; (see at least Abstract, server computer in communication with mobile device; see also Figure 4 and associated text, ¶0040)
the processor circuitry is to operate an analyzer to: (see at least Figure 4 and associated text)
access user state information that is indicative of a current state of the mobile device, the state information including sensor data provided by one or more sensors of the mobile device and one or both of usage of one or more applications and usage of one or more websites, (see at least ¶0032, the trip planner maintains current location; see also ¶0111, location sensor sources; see at least ¶0030, third party data sources)
and in response to a detected change in a combination of the state information, determine a future appointment for the user based on the accessed state information, and request a recommendation of an MOT for the user to attend travel to a location of the future appointment based on the current state information; and (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, client requests a trip; see also ¶0053, select appropriate travel mode)
the processor circuitry is to operate a recommendation engine to: determine a recommended MOT for the future appointment based on classifications of MOTs and one or more other characteristics of one or more previous trips made by the user or made by the mobile device, and (see at least ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. This demonstrates a classification (Spec see ¶0045, multiple trips with similar characteristics.)
cause a notification of the recommended MOT to be indicated by the user interface. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 3:
San Filippo discloses claim 1. San Filippo further discloses:
wherein the processor circuitry is to operate the analyzer to: determine a software application for a service that provides the recommended MOT, wherein the notification includes an indication of the software application or causes execution of the software application. (see at least ¶0032-¶0033, the trip planner unit may implement interfaces to a plurality of map data sources and may select a particular map data source for use in computing a particular trip based on data values that are known for that trip. For example, the trip planner unit may implement interfaces to map data from Google, Bing, and MapQuest).

Claim 4:
San Filippo discloses claim 1. San Filippo further discloses:
wherein the processor circuitry is to operate the recommendation engine to: transmit, to the server via the communication circuitry, a recommendation trigger message that includes an indication of the future destination; (see at least ¶0051 and ¶0053, requesting a trip)
and receive, from the server via the communication circuitry, an indication of recommended MOT to the destination, the indication of the recommended MOT being based on the classification of the prior trips made by the user or the mobile. (see at least ¶0187, providing a mode of transit)

Claim 5:
San Filippo discloses claim 1. San Filippo further discloses.
wherein the processor circuitry is to operate the recommendation engine to: in response to determination that the recommended MOT is a user-operated MOT, execute a map or navigation application; and obtain, from the map application, the-directions to the location of the future appointment based on the recommended MOT. (see at least ¶0034, the user is known to be driving map data is indicated or displayed)

Claim 6:
San Filippo discloses claim 4. San Filippo further discloses:
wherein the processor circuitry is to operate the recommendation engine is to determine a current location of the device, device and wherein the recommendation trigger message further includes an indication of the current location. (See ¶ 0032, The trip planner unit is configured to instantiate trip objects based upon the current location of an end user and a destination. Location data may be pushed from the end user's mobile computing device to the server computer.)

Claim 7:
San Filippo discloses claim 1. San Filippo further discloses:
wherein the processor circuitry is to operate the recommendation engine to: determine a desired arrival time for the mobile device at the location of the future appointment; and (see at least Figures 13 -15 and associated text; see also ¶0126, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
determine, based on the recommended MOT, an estimated travel time to the location; and (see at least Figures 13 -15 and associated text; see also ¶0126-¶0127, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
wherein cause the notification for use of the mode of transportation is to be displayed at a time based on the desired arrival time and the estimated travel time. (see at least Figures 13 -15 and associated text; see also ¶0126, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)

Claim 9:
San Filippo discloses claim 1. San Filippo further disclose:
wherein the processor circuitry is to operate the analyzer to: determine visitation routine of a user and a mobility pattern of the user based on the state information, the visitation routine of the user and the mobility pattern of the user comprising one or more of an indication that the user visits a certain location at a certain time or an indication that the user visits a plurality of locations in a sequence. (see at least ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history indicates repeatedly visited same location; see also ¶0139-¶0140, Embodiments may be configured to use location history data for a user to predict where the person will be later to help them plan. For example, the app is configured to obtain and use location history data to determine a departure destination or origin destination that is likely to be used for a future meeting)

Claim 10:
San Filippo discloses: 

A server for use in predictively recommending a mode of transportation, comprising: communication circuitry to: receive, from a device associated with a user and located remote from the server on a periodic basis, user state information that is indicative of one or more of a visitation routine of the user and a mobility pattern of the user, the user state information including sensor data provided by one or more sensors of the device and usage of one or more applications by the device or accesses of one or more websites by the device; (see at least ¶0032, the trip planner maintains current location; see also ¶0111,  location sensor sources; see at least ¶0030, third party data sources; see also Abstract, historical location data and server; see also ¶0149; see also ¶0150, repeatedly visited a location; see at least ¶0192)
receive, from the device associated with a with the user and located remote from the server, a recommendation trigger message indicating a destination associated with a future trip, wherein the recommendation trigger message is based on the user state information (see at least ¶0034, calculate a time to leave for future events and calculate notification data, also messaging; see also  ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
processor circuitry coupled with the communication circuitry, the processor circuitry to operate an analyzer to: determine, based on the recommendation trigger message, a starting location of the device for the future trip; and (see at least ¶0032, location data is pushed to the trip planner)
determine, based on the starting location and the destination, at least one characteristic associated with the future trip; and (see at least ¶0106, notifications of weather, traffic or parking issues; ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. This demonstrates a classification (Spec see ¶0045, multiple trips with similar characteristics.)
the processor circuitry to operate a recommendation engine to: identify, based on the at least one characteristic and the user state information, a classification associated with the future trip, the classification generated based on a classification of at least one prior trip made by the user; (see at least ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. This demonstrates a classification (Spec see ¶0045, multiple trips with similar characteristics.)
identify a mode of transportation associated with the classification; (see at least ¶0187, stored transit history data may indicate that the user usually walks from 
and cause the communication circuitry to transmit, to the device, an indication of the identified mode of transportation. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 11:
San Filippo discloses claim 10. San Filippo further discloses:
wherein the at least one characteristic includes the starting location and the destination, and wherein the at least one prior trip used for generation of the classification includes one or more prior trips from the starting location to the destination. (see at least ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. This demonstrates a classification (Spec see ¶0045, multiple trips with similar characteristics.; see also ¶0032-¶0033)

Claim 12:
San Filippo discloses claim 10. San Filippo further discloses:
wherein the processor circuitry to operate the analyzer to obtain weather information associated with the future trip, wherein the at least one characteristic includes the weather information. (see at least ¶0030, weather updates)

Claim 13:
San Filippo discloses claim 10. San Filippo further discloses:
wherein the recommendation trigger message further includes an arrival time at the destination, and wherein the at least one characteristic includes the arrival time.  (see at least Figure 15 and associated text; display of estimated departure and arrival times; see also ¶0132) 

Claim 23 for a CRM substantially recites the subject matter of Claim 13 for a server and is rejected based on the same rationale.

Claim 14:
San Filippo discloses claim 10. San Filippo further discloses:
wherein the processor circuitry is to operate the analyzer to determine a distance between the starting location and the destination, and wherein the at least one characteristic includes the distance. (see at least ¶0186, reasonable distance may determine a mode of transit; see also ¶0187)

Claim 16:
San Filippo discloses claim 10. San Filippo further discloses:
wherein the processor circuitry to operate the analyzer is to: obtain public transportation information associated with the future trip; and (see at least ¶0030, db maintains info on public transit)
determine convenience of a public transportation route from the starting location to the destination based on the public transportation information, wherein the at least one characteristic includes the convenience of the public transportation route. (see at least ¶0161, choosing public transit when closer to home)

Claim 25 for a CRM substantially recites the subject matter of Claim 16 for a server and is rejected based on the same rationale.

Claim 17:
San Filippo discloses claim 16. San Filippo further discloses:
wherein the convenience of the public transportation  route includes a walking distance associated with the public transportation route, a wait time associated with the public transportation route, a number of transfers associated with the public transportation route, or a travel time associated with the public transportation route. (see at least ¶0167-¶0169, data related to public transit routes; see Figure 15 and associated text; see also ¶0022, public transit wait times, arrival and departure times)

Claim 18:
San Filippo discloses: 
One or more non-transitory computer-readable media having (NTCRM) comprising instructions to predict and recommend a mode of transportation (MOT) stored thereon, wherein execution of the instructions, in response to execution by a travel mobile device is to cause the travel mobile device to: (see at least ¶0112, CRM; see also ¶0186, suggest a particular mode of transit; see also ¶0035, predict location of user and upcoming trips)
in response to each detected change of user state information, determine a visitation routine of a user of the mobile device and a mobility pattern of the user, the user state information including sensor data provided by one or more sensors of the mobile device, and one or both of usage of one or more applications and usage of one or more websites; (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode; see also ¶0111, sensor data; see also ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history indicates repeatedly visited same location; see also Figures 13-15, demonstrates website usage)
generate a recommendation trigger message that includes an indication of a destination for the user based on the changed user state information and the determined visitation routine and mobility pattern; (see at least ¶0034, calculate a 
transmit, to a server, the generated recommendation trigger message; (see at least ¶0034, calculate a time to leave for future events and calculate notification data, also messaging; see also ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
receive, from the server based on the recommendation trigger message, a recommended MOT to be used to travel to the destination, the indication of recommended MOT being based on classifications of prior trips made by the user and the user state information, the classifications being based on one or more MOTs used for each of the prior trips and one or more other features of the prior trips including user state information of the mobile device when those trips were made or completed; and 
indicate, via a user interface of the mobile device, a notification of recommended MOT to the destination. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 19:
San Filippo discloses claim 18. San Filippo further discloses:
the notification includes an indication of an application that provides a service associated with the recommended MOT, the application being a locally stored software application or a web application, wherein the indication of the application includes a link to the application, and wherein execution of the instructions is to cause the mobile device to: in response to detecting a selection of the link, when the indicated application is a locally stored application, execute the locally stored application; and when the indicated application is a web application, execute a web browser of the mobile device to access the web application. (see at least ¶0034, client application; see also Figure 5 and ¶0115-¶0116, application program)

Claim 20:
San Filippo discloses claim 19. San Filippo further discloses:
wherein the sensor data provided by the one or more sensors of the mobile device includes one or more of a speed or velocity of the mobile device, an acceleration of the mobile device, an orientation of the mobile device, a change in orientation of the mobile device, or a trajectory of the mobile device, and the user state information further includes a timestamp of each detected change of the user state information. (see at least ¶0152, productivity app is uses movement data from a mobile device (e.g. acceleration) and stores a timestamp for changes; see also ¶0192, driving time; see also ¶0196-¶0197, accelerometer)

Claim 21:
San Filippo discloses claim 18. San Filippo further discloses:
wherein, execution of the instructions is to cause the mobile device to: determine an arrival time for intended arrival of the mobile device at the destination; and (see at least Figures 13 -15 and associated text; see also ¶0126, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
determine, based on the recommended MOT, an estimated travel time from a current location of the mobile device to the destination, and (see at least Figures 13 -15 and associated text; see also ¶0126-¶0127, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)
 indicate the notification at a time based on the arrival time and the estimated travel time. (see at least Figures 13 -15 and associated text; see also ¶0126-¶0127, ¶0130-¶0132, determining an estimated departure time, arrival time and travel time)

Claim 22:
San Filippo discloses: 
One or more non-transitory computer-readable media (NTCRM) comprising instructions to predict and recommend a mode of transportation (MOT) for a mobile device associated with a user and located remote from the server, wherein execution of the instructions, by one or more processors of a server is to cause the server to: (see at least ¶0112, CRM; see also ¶0186, suggest a particular mode of transit; see also ¶0035, predict location of user and upcoming trips)
periodically receive, from the mobile device, user state information indicative of visitation routines of the user and mobility patterns of the user, the user state information including sensor data provided by one or more sensors of the mobile device, usage of one or more applications, and usage of one or more websites; (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode; see also ¶0111, sensor data; see also ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history indicates repeatedly visited same location; see also Figures 13-15, demonstrates website usage)
 receive, from the mobile device in response to a detected change in a current user state, a recommendation trigger message including the user state information associated with the changed user state; (see at least ¶0034, calculate a time to leave for future events and calculate notification data, also messaging; see also  ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
 identify, by an analyzer of the server, a starting location associated with a future trip of the user and a destination associated with the future trip based on information in the recommendation trigger message; (see at least ¶0032, location data is pushed to the trip planner)
determine, by the analyzer, at least one characteristic associated with the future trip based on the starting location and the destination; (see at least ¶0106, notifications of weather, traffic or parking issues; ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. This demonstrates a classification (Spec see ¶0045, multiple trips with similar characteristics.)
identify, by a recommendation engine of the server, a classification associated with the future trip based on the at least one characteristic, the classification being generated based on at least one prior trip of the user; (see at least ¶0106, notifications of weather, traffic or parking issues; ¶0187, stored transit history data may indicate that the user usually walks from home to work based on stored transit times and location data. If the distance from home to work is 2 miles then the app may configure itself to determine that other trips of 2 miles or less also should include a suggestion of walking as the transit mode and provide walking directions. This demonstrates a classification (Spec see ¶0045, multiple trips with similar characteristics.)
determine, by the recommendation engine, a recommended MOT based on the classification; and (see at least ¶0106, notifications of weather, traffic or parking 
transmit, by the recommendation engine via communication circuitry of the server, an indication of the recommended MOT mode of transportation for the future trip to the device. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 26:
San Filippo discloses:
A mobile device for use in predictively recommending a mode of transportation using a communication network that communicatively couples the mobile device to a server, comprising: communication circuitry to communicate with the server; a-user interface circuitry to interact with a user of the mobile device; processor circuitry coupled with the communication circuitry, the processor circuitry to operate an analyzer to: (see at least Abstract, server computer in communication with mobile device; see also Figure 4 and associated text, ¶0040; see also Figure 4 and associated text)
access user state information that indicates that the user visits a certain location at a certain time or that the user visits two or more locations in a sequence, the user state information including one or more of location data of the mobile device, sensor data provided by one or more sensors of the mobile device, usage of one or more applications, or usage of one or more websites; (see at least ¶0149, actively sending users suggestions of locales with certain traits based on the user’s history and patterns while traveling; see also ¶0150, user history indicates repeatedly visited same location; see also ¶0139-¶0140, Embodiments may be configured to use location history data for a particular user to predict where the person will be later to help them plan. For example, the app is configured to obtain and use location history data to determine a departure destination or origin destination that is likely to be used for a future meeting; see at least Figure 15 and associated text, demonstrating use of website)
 process the user state information to identify a future appointment of the user; determine that the future trip is to be travelled by the user to attend the future appointment; (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
identify a destination associated with the future trip; and (see at least ¶0032, predict a future location for a user based an upcoming event in the user calendar data; see also ¶0038, travel mode; see also ¶0051, select appropriate travel mode)
the processor circuitry to operate a recommendation engine to: transmit, to the server via the communication circuitry, a recommendation trigger message that includes an indication of the destination and the user state information; (see at least ¶0032, predict a future location for a user based an upcoming event in the 
receive, from the server via the communication circuitry, a recommended MOT to the destination, the recommended MOT being based on prior trip information of the user; and (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)
notify the user of the recommended MOT to the destination using the user interface circuitry. (see at least ¶0037-¶0038, message data; see also ¶0105; see also ¶0189, determine a travel mode to recommend; see also ¶0051)

Claim 27:
San Filippo discloses claim 26. San Filippo further discloses:
wherein the user interface circuitry includes a display device and, to notify the user of the recommended MOT, the processor circuitry to operate the recommendation engine to: (see at least ¶0187-¶0188, recommend a suggested transit mode)
display on a display device, a graphical object indicating a locally stored software application or a web application that provides a service associated with the recommended MOT, wherein the graphical object of the application includes a link to the locally stored software application or the web application; and (see at least ¶0034, client application; see also Figure 5 and ¶0115, application program)
 in response to detecting a selection of the link via the user interface circuitry, the recommendation engine is to: when the indicated application is a locally stored application, execute the locally stored application; and (see at least ¶0034, client 
when the indicated application is a web application, execute a web browser of the mobile device to access the web application. (see at least ¶0034, client application; see also Figure 5 and ¶0115-¶0116, application program; see also Figures 13-15 and associated text, displaying website screens)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over San Filippo et al. (US 2014/0278086) in view of Scofield et al. (US 2013/0046456).

	
Claim 15:
	While San Filippo discloses claim 10 and further discloses wherein the recommendation trigger message further includes an arrival time for the device at the destination, and wherein the processor circuitry is to operate the analyzer to: (see at least ¶0175-¶0176, user input for departure or arrival time and app retrieves location data, current transit modes and computes routes using the data; see also Figure 13 and associated text; see also ¶0127, when selecting a particular time to leave the GUI displays different modes of transit including estimated travel times)
	While San Filippo discloses the above limitations, San Filippo does not explicitly disclose the following limitation; however, Scofield does disclose:
determine a time difference between a current time and the arrival time, determine a travel time for the mode of transportation from the starting location to the destination, and determine that the travel time is greater than the time difference; and (see at least ¶0029-¶0030, determining an alternative travel option when certain criteria are met such as travel time exceeds the shortest travel time)
the recommendation engine to: update the mode of transportation in response to the determination that the travel time is greater than the time difference, wherein the mode of transportation included in the indication of the mode of transportation is the updated mode of transportation. (see at least ¶0029-¶0030, determining an alternative travel option when certain criteria are met such as travel time exceeds the shortest travel time)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine predicting travel modes of San Filippo with the determining of alternative travel modes of Scofield such that users can determine or assess alternative modes of travel (Abstract).

	
Claim 25 for a CRM substantially recites the subject matter of Claim 115 for a server and is rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Scofield et a. (US 2013/0046456) discloses using information regarding road traffic and other types of transportation-related information to determine or assess alternative inter-modal passenger travel options.
Pittman et al. (US 2016/0148507) discloses travel data is used to determine when a mobile device will arrive at a given location.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683